 Case 1:19-cv-01161-RGA Document 24 Filed 09/09/20 Page 1 of 4 PageID #: 416




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


AEGIS 11, S.A.,                     :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :     Civil Action No. 19-1161-RGA
                                    :
BELKIN INTERNATIONAL, INC.,         :
                                    :
                  Defendant.        :
_______________________________________________________________________
AEGIS 11, S.A.,                     :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :     Civil Action No. 19-1162-RGA
                                    :
NETGEAR, INC.,                      :
                                    :
                  Defendant.        :
________________________________________________________________________
AEGIS 11, S.A.,                     :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :     Civil Action No. 19-1163-RGA
                                    :
ROKU, INC.,                         :
                                    :
                  Defendant.        :
_______________________________________________________________________
AEGIS 11, S.A.,                    :
                                   :
                  Plaintiff,       :
                                   :
             v.                    :       Civil Action No. 19-1165-RGA
                                   :
TTE TECHNOLOGY, INC.,              :
                                   :
                  Defendant.       :



                                       1
    Case 1:19-cv-01161-RGA Document 24 Filed 09/09/20 Page 2 of 4 PageID #: 417




                                       MEMORANDUM ORDER


         Plaintiff filed the four above-captioned lawsuits, asserting claims of three patents in each

case. Defendants responded with partial motions to dismiss claim 1 of the ‘553 patent. (No. 19-

1161, D.I. 10). 1 I referred the motions to a magistrate judge, who filed a Report &

Recommendation recommending that I grant the partial motion. (D.I. 21; No. 19-1165, D.I.

22). 2

         Plaintiff filed objections, to which Defendants have responded. (D.I. 22, 23). My review

is de novo.

         The patent claim at issue states:

         1. A method of managing mobile station operational parameters in a wireless
         communication network comprising:

                 transmitting a message from a network to a mobile station to indicate an initiation
                        of an update of the mobile station operational parameters; and

                 updating the mobile station operational parameters after completing a mutual
                        authentication between the mobile station and the network, wherein the
                        mutual authentication comprises each of an authentication of the mobile
                        station by the network and an authentication of the network by the mobile
                        station, and wherein the mutual authentication is performed by generating
                        at least one random number by each of the network and the mobile station.

         The magistrate judge recommended finding that claim 1 was invalid for claiming patent-

ineligible subject matter. As part of the familiar two-step process for evaluating patent-ineligible

subject matter, the magistrate judge identified that the claim was “directed to the abstract idea of




1
 All citations are to the docket in No. 19-1161 except as otherwise indicated.
2
 The magistrate judge issued a separate report and recommendation in No. 19-1165. I believe that was because
different counsel represented Defendant in that case. By the completion of the briefing on the objections,
Defendants joined forces and filed the same document in all four cases. (D.I. 23 at 1 n.1).

                                                       2
    Case 1:19-cv-01161-RGA Document 24 Filed 09/09/20 Page 3 of 4 PageID #: 418




generating and using random numbers for the purpose of mutual authentication.” (D.I. 21 at 7).

I agree.

           Plaintiff objects to that finding as not focusing on the invention as a whole. (D.I. 22 at 1-

4). But I think it does. And it is roughly how Plaintiff characterizes the invention of claim 1.

“An object of the present invention is to allow a management which can perform a mutual

authentication between a mobile station and a network.” ‘553 patent at 2:3-5.

           Plaintiff states that the magistrate judge placed a “burden” on Plaintiff to prove that the

invention is not abstract. (D.I. 22 at 4-5). I do not think the magistrate judge did so. Plaintiff

made arguments. The magistrate judge rejected them. That is not placing a burden on Plaintiff.

           Plaintiff states that the magistrate judge made factual findings in Defendants’ favor. (D.I.

22 at 5-8). Of course, on a motion to dismiss, the complaint should be construed in Plaintiff’s

favor. 3 But I do not think the magistrate judge resolved disputed factual issues in Defendants’

favor. It is true that the magistrate judge determined that claim 1 had “results-based, functional

language.” (D.I. 21 at 9). But such characterizations certainly involve legal questions that are

appropriate for resolution on a motion to dismiss. See, e.g., Two-Way Media Ltd. v. Comcast

Cable Commc’ns, LLC, 874 F.3d 1329 (Fed. Cir. 2017). Most of Plaintiff’s ire is directed at the

magistrate judge’s analysis in footnote 2 of the report. I do not think, however, that footnote 2 is

anything more than a footnote. Instead, the magistrate judge’s analysis is contained in the text,

which relies upon the specification for the report’s conclusions.

           Plaintiff objects to a resolution that does not include claim construction of “mutual

authentication.” (D.I. 22 at 8-9). Plaintiff cites “Opp. at 14” as the place where it raised the



3
 The magistrate judge’s report could be read to characterize the IS-725-A standard (in addition to the OTAPA
process) as being prior art. (D.I. 21 at 8 n.2). Plaintiff’s objections could be interpreted as objecting to such a
characterization. (D.I. 22 at 6). On the present record, the OTAPA process is prior art; the IS-725-A standard is not.

                                                          3
 Case 1:19-cv-01161-RGA Document 24 Filed 09/09/20 Page 4 of 4 PageID #: 419




argument before the magistrate judge. (Id. at 8). Defendants respond that Plaintiff did not raise

the issue before the magistrate judge. (D.I. 23 at 7). I reviewed Plaintiff’s Response (D.I. 17 at

14) – which is not even in support of the “not an abstract idea” portion of the argument – and

there is no argument that claim construction is necessary. Thus, I reject this argument for failure

to timely raise it.

        Plaintiff’s last objection is to the second step of the two-step analysis – the inventive

concept. Plaintiff primarily objects to the magistrate judge’s decision not to consider the

declaration of Plaintiff’s expert. (D.I. 22 at 9-10). Given that the magistrate judge was ruling on

a motion to dismiss, there was no error in not considering the expert’s declaration.

        Defendants requested that the claim be dismissed with prejudice. Plaintiff made no

request for leave to amend. The magistrate judge did not make a specific recommendation

whether the dismissal should be with or without prejudice. Given that Plaintiff may be able to

make allegations that would plausibly state an inventive concept, as evidenced by the declaration

that was not considered, I am going to exercise my discretion and dismiss claim 1 without

prejudice.

        Thus, the Report and Recommendation is ADOPTED in each case. The motions to

dismiss (D.I. 10; No. 19-1162, D.I. 10; No. 19-1163, D.I. 8; No. 19-1165, D.I. 14) are

GRANTED, and Count 1 of each complaint is DISMISSED without prejudice.

        IT IS SO ORDERED this 9th day of September 2020.


                                                               /s/ Richard G. Andrews______
                                                               United States District Judge




                                                  4
